internal_revenue_service department of the treasury index number 1362-dollar_figure washington dc number release date person to contact telephone number refer reply to cc dom p si 3-plr-111408-99 date date legend corporation d1 d2 this letter responds to a letter dated date submitted on behalf of corporation requesting a ruling under sec_1362 of the internal_revenue_code that corporation’s s_corporation_election will be effective as of d2 facts corporation was incorporated on d1 the shareholders of corporation intended for corporation to elect s_corporation status and prepared a form_2553 election by a small_business_corporation with an effective date of d2 the form_2553 however was never filed analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 explains when an s election will be effective generally if an s election is made within the first two and one half months of a corporation's taxable_year then that corporation will be treated as an s_corporation for the year in which the election is made sec_1362 provides that if an s election is made after the first two and one half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation until the taxable_year following the year in which the s election is made sec_1362 provides that if no sec_1362 election is made for any taxable plr-111408-99 year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply conclusion applying the relevant law to the facts submitted and representations made we rule that company's sec_1362 election will be treated as timely made for its taxable_year that begins on d2 however this ruling is contingent on company filing form_2553 election by a small_business_corporation with an effective date of d2 with the appropriate service_center within days from the date of this ruling a copy of this letter should be attached to the form_2553 except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether corporation otherwise qualifies as an s_corporation pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely jeff erickson assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
